AMENDMENT TO
EMPLOYMENT AGREEMENT
WHEREAS, Kim D. Saunders (the “Executive”) is a party with M&F Bancorp, Inc.
(the “Company”) and Mechanics and Farmers Bank, a wholly-owned subsidiary of the
Company (the “Bank”), to an Employment Agreement, dated January 12, 2007 (the
“Employment Agreement”);
WHEREAS, the Company intends to enter into a letter agreement with the United
States Department of the Treasury (the “UST”) pursuant to which the Company
shall issue shares of preferred stock and the UST shall purchase from the
Company the shares of preferred stock (the “Program”); and
WHEREAS, it is a condition to participation in the Program under the Emergency
Economic Stabilization Act of 2008, as amended (“EESA”), and rules, regulations,
guidance or other requirements issued thereunder (collectively, along with the
EESA, the “EESA Restrictions”), that (i) employment agreements and other
agreements with the Executive and certain other employees of the Company and the
Bank (the “Covered Employees”) be amended to comply with the EESA Restrictions;
and (ii) the Covered Employees execute a form of waiver (the “Waiver”); and
WHEREAS, the Executive intends to execute the Waiver, wherein the Executive: (i)
acknowledges that the EESA Restrictions may require modification of the
employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that the Executive
may have with the Company and the Bank (together, the “Employer”) or in which
the Executive participates as they relate to the period the United States holds
any equity or debt securities of the Company acquired through the Program
(collectively, along with the Employment Agreement, the “Benefit Plans”); (ii)
consents to all such modifications; and (iii) acknowledges and agrees that if
the Employer notifies her in writing that she has received payments in violation
of the EESA Restrictions, she shall repay the aggregate amount of such payments
to the Employer no later than fifteen (15) business days following her receipt
of such notice;
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and as consideration for the benefits that the Executive will
receive as a result of the Company’s participation in the Program, the Company,
the Bank and the Executive agree as follows:
 
1.  
No Golden Parachute Payments. The Executive shall not receive any golden
parachute payment that is prohibited by the EESA Restrictions.

2.  
Recovery of Payments in Violation of the EESA Restrictions. If the Employer
notifies the Executive in writing that she has received payments in violation of
the EESA Restrictions, the Executive hereby agrees to repay the aggregate amount
of such payments to the Employer no later than fifteen (15) business days
following her receipt of such notice.

3.  
General. The Benefit Plans are hereby amended to the extent necessary so as to
be consistent with the EESA Restrictions.

4.  
Interpretation This Amendment is intended to, and shall be interpreted,
administered and construed to comply with the EESA Restrictions (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this Amendment.)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
626049v4
 

 
 
5.  
Miscellaneous . This Amendment shall be effective only so long as the Employer
is subject to the EESA Restrictions. In the event that the EESA Restrictions
cease to apply to the Employer, this Amendment shall immediately become null and
void. Further, to the extent permitted by the EESA Restrictions and applicable
law, Executive’s benefits under the Employment Agreement shall accrue and shall
be paid to the Executive at a future date when and if so permitted by the EESA
Restrictions and applicable law (“Accrued Payments”). Any such Accrued Payments
will not accrue interest. To the extent not subject to federal law, this
Amendment will be governed by and construed in accordance with the laws of the
State of North Carolina. This Amendment may be executed in two or more
counterparts, each of which will be deemed to be an original. Except as amended
herein, the Benefit Plans shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to the Employment Agreement as of June 26, 2009.


M&F BANCORP, INC.
                                                 
By:_______________________________________
Chairman




MECHANICS AND FARMERS BANK


By:_______________________________________
Chairman


EXECUTIVE:


__________________________________________
Kim D. Saunders
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
626049v4
 
 

 
